Case: 1:19-cv-01610 Document #: 50-13 Filed: 04/18/19 Page 1 of 3 PageID #:285



                                                                      Hon. Andrea R. Wood




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


CHRISTOPHER MOEHRL, on behalf of
himself and all others similarly situated,
                                                 Civil Action No.: 1:19-cv-01610
              Plaintiffs,
                                                 DECLARATION OF DANIEL A.
                                                 SMALL IN SUPPORT OF PLAINTIFF’S
                                                 MOTION TO APPOINT PLAINTIFF’S
v.                                               INTERIM CO-LEAD CLASS
                                                 COUNSEL
THE NATIONAL ASSOCIATION OF
REALTORS, REALOGY HOLDINGS
CORP., HOMESERVICES OF AMERICA,
INC., RE/MAX HOLDINGS, INC., and
KELLER WILLIAMS REALTY, INC.

               Defendant(s).




                                             1
  Case: 1:19-cv-01610 Document #: 50-13 Filed: 04/18/19 Page 2 of 3 PageID #:286




       I, Daniel A. Small, hereby declare as follows:

       1.        I am a partner in the law firm of Cohen Milstein Sellers & Toll P.L.L.C. and one of

the attorneys of record for the plaintiff in the above-captioned action. I have personal knowledge

of the facts set forth herein, and if called as a witness, would testify competently thereto.

       2.        I make this declaration in support of plaintiff’s motion to appoint interim co-lead

class counsel.

       3.        A copy of Cohen Milstein Sellers & Toll P.L.L.C.’s firm resume is attached as

Exhibit A.
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 18th day of April, 2019, at Washington, D.C.


                                                   /s/ Daniel A. Small
                                                    Daniel A. Small

                                                   Attorney for Plaintiff Christopher Moehrl




                                                  2
  Case: 1:19-cv-01610 Document #: 50-13 Filed: 04/18/19 Page 3 of 3 PageID #:287




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on April 18, 2019, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.

                                                       s/ Steve W. Berman
                                                      STEVE W. BERMAN




                                                -4-
